BLATCHFOBD, District Judge.
All proofs of debt are, under section twenty-two, to be sent to the assignee for him to register them, as required by section twenty-two. The list to be made by the register, under sections twenty-three and twenty-seven, is the list shown by forms thirty-two and thirty-three, and is a list for a dividend. That list is to be given to the assignee. See Mem. at end of form No. 33. The list can be made from the register kept by the assignee, under section twenty-two. When the assignee has made his register he must return the proofs of debt to the register, and they must, under general order number seven, be filed in the clerk’s office, with the other papers in the case.
The register replied: Suppose the second and third meetings of creditors have not been held, and no assets come into the hands of the assignee, and that after the expiration of three months from the date of adjudication the bankrupt applies for his discharge. Need notice make any mention of second and third meetings of creditors, or need there be any such?
To which the judge says: If the bankrupt does not apply for his discharge within three months from the time of his being adjudged a bankrupt, the notice need say nothing about the second or third meetings of creditors. Those meetings will be left to be regulated by the provisions of sections twenty-seven and twenty-eight of the act